      Case 3:20-cv-01260-MEM Document 24-3 Filed 07/28/20 Page 1 of 4




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                Plaintiffs,         )
                                    )
           v.                       ) Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                Defendants.         )
__________________________________________________________________

                                DECLARATION
     I, Shannon M. Warner, state pursuant to 28 U.S.C. § 1746:

     1. I am a Compliance Safety and Health Officer employed by the

Occupational Safety and Health Administration. I am assigned to

OSHA’s Wilkes-Barre, Pennsylvania Area Office.

     2. On June 1, 2020, I was assigned OSHA’s inspection of Maid-

Rite Specialty Foods, LLC’s plant in Dunmore, Pennsylvania

(Inspection 1477025).

     3. I conducted an opening conference with Maid-Rite officials on

June 2, 2020. During that conference, I explained the scope of the
      Case 3:20-cv-01260-MEM Document 24-3 Filed 07/28/20 Page 2 of 4




inspection. I also requested from the company some photographs of the

facility so I could understand its layout.

     4. The scope of inspection 1477025 is to determine whether Maid-

Rite is complying with the OSH Act and OSHA standards regarding

employee safety at the Dunmore plant, specifically as it relates to the

possible spread of the virus that causes COVID-19.

     5. Maid-Rite’s Director of Human Resources, David Hollander,

sent me diagrams of the facility on or about June 3, 2020, and sent me

photographs of the facility on or about June 9, 2020.

     6. During the course of my inspection, I have also interviewed

privately approximately 15-20 employees.

     7. From the employee interviews, I learned that workers typically

wear gloves, masks, hair nets, and face shields.

     8. At least one employee informed me that the company has

instructed workers to not come to work if they are sick. Maid-Rite

management officials confirmed this. In addition, workers told me that

Maid-Rite had installed partitions in the lunch room to promote social

distancing during lunch.




                                     2
      Case 3:20-cv-01260-MEM Document 24-3 Filed 07/28/20 Page 3 of 4




     9. I conducted a site visit of Maid-Rite’s Dunmore plant on July 9,

2020. I spent about an hour at the facility, taking photographs and

gathering other information. I also took a video of some aspects of the

production line.

     10. During my on-site inspection, I learned that there were sinks

for handwashing in several places near the production line. I also

learned that Maid-Rite added hand sanitizer stations after the

pandemic started.

     11. Based upon all the evidence I have gathered so far, I do not

believe that imminent danger conditions exist at the Maid-Rite plant.

Therefore, I have not recommended to my supervisors that an imminent

danger action should be brought under section 13 of the OSH Act.

     12. During my inspection, Mr. Hollander informed me that the

Plant has not experienced a positive COVID-19 case among its

employees since May 14, 2020. In addition, Maid-Rite has not reported

to OSHA a work-related hospitalization or fatality based on COVID-19

at any time since the pandemic began.




                                    3
      Case 3:20-cv-01260-MEM Document 24-3 Filed 07/28/20 Page 4 of 4




     13. Inspection 1477025 is still ongoing. I am continuing to

investigate whether Maid-Rite can take additional feasible abatement

measures to improve social distancing at the facility.

     14. If I determine that Maid-Rite has violated the general duty

clause or an OSHA standard, I will recommend a citation to my

assistant area director and area director.

     I declare under penalty of perjury that the foregoing is true and

correct. Executed on July 27, 2020.



                                              ________________________
                                              Shannon M. Warner




                                      4
